Citation Nr: 0924225	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to 
October 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned acting Veterans Law Judge in 
November 2008.  A transcript of this hearing is associated 
with the Veteran's claims folder.

By a February 2009 decision and remand, the Board remanded 
the issue of entitlement to service connection for a lung 
disorder for further development.  The requested development 
has been accomplished, and the appeal has been returned to 
the Board for its further consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issues not on appeal

By its February 2009 decision, the Board denied entitlement 
to service connection for bilateral hearing loss and for 
tinnitus.  Those issues have been resolved.  They are no 
longer in appellate status and will be discussed no further 
herein.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a lung disorder, 
namely chronic obstructive pulmonary disease (COPD).

2.  The weight of the competent and probative medical 
evidence of record is against a finding that the Veteran's 
lung disorder is related to his military service. 

CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a lung 
disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, in February 2009 the 
Board remanded the issue of entitlement to service connection 
for a lung disorder in order to obtain an examination and a 
medical opinion as to whether it is as likely as not that any 
current lung disorder was related to the Veteran's active 
duty military service.  The Veteran's claim was then to be 
readjudicated by the agency of original jurisdiction.    

Review of the file reveals that the requested examination and 
opinion was done in March 2009.  A supplemental statement of 
the case was issued by the agency of original jurisdiction in 
April 2009.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
service connection relating to a claimed lung disorder in a 
letters from the RO dated in September 2005 and August 2006, 
including a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service."  The September 2005 letter was sent to the 
Veteran prior to the RO's September 2006 negative decision.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letters 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  The letters 
further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
who has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It's still your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in original]

The September 2005 and August 2006 VCAA letters also 
instructed the Veteran to send any evidence pertinent to his 
claims that he had in his possession.  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that the RO informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the September 2005 VCAA letter.  The Veteran was also 
provided complete VCAA notice and specific notice of the 
Dingess decision in the August 2006 letter.  Dingess notice 
was additionally provided in letters dated in October 2006 
and February 2009.  The letters detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims as to the current issues being 
decided on appeal and that there is no reasonable possibility 
that further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's VA treatment 
records and his service medical records.  

In March 2009 the Veteran was afforded a VA examination, with 
a medical opinion, relating to his claim of service 
connection for a lung disorder.  The record contains a note 
dated in May 2009 from the Veteran's sister who was present 
at the examination. She contended that the VA examination was 
inadequate because, since all the examiner did was ask 
questions, and did not examine the Veteran physically or do 
any diagnostic testing, it was not a complete examination.  
The Board notes that VA compensation and pension examinations 
are not meant to be treatment visits.  The examiner did state 
in his report that he had reviewed the Veteran's claims 
folder, his service treatment records, a recent x-ray report 
and pulmonary function test, all of which contain detailed 
medical information.  The Board's review of the examiner's 
report reflects that he reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the evidence of 
record.  The Board therefore concludes that the March 2009 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2008).  
    
 In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has appointed a representative, 
who has presented argument on his behalf.  As noted in the 
Introduction, he did testify at a personal hearing with the 
undersigned Board member accompanied by his representative 
who presented argument on his behalf. 
 
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board has reviewed the Veteran's service treatment 
records and observes that they are negative for any 
complaint, diagnosis, or treatment for a lung disorder.  His 
October 1947 discharge physical examination revealed that a 
chest x-ray was normal, and no defects were noted. 

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the Veteran's claim is in 
May 1989 when a VA medical certificate revealed a diagnosis 
of chronic obstructive pulmonary disease (COPD).  The Veteran 
filed his first claim of service connection for a respiratory 
condition in September 1989, stating that it had begun in May 
1989.  In December 1989 a VA examiner diagnosed the Veteran 
with severe COPD. 

A more contemporaneous VA treatment report in September 2005 
noted that the Veteran reported he was a deep sea diver down 
to about 300 feet in service, and he experienced pneumothorax 
several times, and on two occasions he needed throrocentesis.  
The examiner noted that the Veteran had a diagnosis of 
bronchiectasis without acute exacerbation; and that diving 
can cause pneumothorax only the larger of which needs 
thorrocentesis to rexpand the lung, and also can cause 
atelectasis, both of which could lead to pulmonary scarring 
and shortness of breath.    

A VA treatment report in September 2008 noted that the 
Veteran had a history of COPD, asbestos exposure, and a 
remote 60 pack year history of smoking.  The Veteran had 
first sought treatment at the Ann Arbor VA Outpatient clinic 
in 2003 with dyspnea on exertion and a productive cough.  The 
Veteran has undergone regular computed tomography (CT) scans 
of his chest since that time, the latest in April 2008 
demonstrated bi-atypical lung scarring and neoplasm could not 
be excluded.  A CT scan of the chest in July 2008 showed 
spiculated opacity in the left apical lung.  The examiner 
noted that the Veteran has been followed since 2003 for the 
presence of a left upper lobe parenchymal abnormality 
(asbestosis).  

The Veteran testified at the November 2008 hearing that as a 
Navy diver, he had been exposed to asbestos on the tug boats.  
After service he was exposed to asbestos when he worked 
installing it for insulation of homes.  He also testified 
that he has not as yet been diagnosed with asbestosis.  As 
noted above, his VA pulmonary examiner in Ann Arbor has been 
following the matter with regular CT scans, but there is no 
current diagnosis of asbestosis or neoplasm.

In March 2009 the Veteran underwent a VA pulmonary 
compensation and pension examination with a doctor who 
reviewed his claims file, including December 2008 chest x-
rays, and April 2008 pulmonary function tests.  He reported 
to the examiner that onset was in 1968.  Following an 
examination, the examiner diagnosed the Veteran with COPD.   
He opined that it was not likely that any currently diagnosed 
lung disability was initially manifested in service or is 
otherwise related to service, to include as due to 
pneumothorax or barotrauma as a diver.  He reasoned (1) there 
was a several year time lapse between service and the 
beginning of symptoms; (2) the current disease is COPD, which 
is not initiated by diving; (3) the Veteran experienced no 
acute episodes during diving; and (4) he had a smoking 
history followed by recurrent long infections. 

The Board notes that the treating VA examiner in September 
2005 implied that the Veteran's lung disorder 
(bronchiectasis) was caused by his deep sea diving in 
service.  The Board must weigh the probative value of medical 
opinions and in doing so, may favor one medical opinion over 
the other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the 
examiner only noted that diving can cause pneumothorax only 
the larger of which needs thorrocentesis to rexpand the lung, 
and also can cause atelectasis, both of which could lead to 
pulmonary scarring and shortness of breath.  This is language 
is entirely too speculative and its probative value is 
limited.  See Bloom v. West, 12 Vet. App. 185 (1999) 
(Doctor's statement that the respiratory problems which 
contributed to the veteran's death "could" have been 
precipitated by his time in a prisoner of war camp was too 
speculative to show necessary nexus, where the doctor 
provided no clinical data or other rationale to support his 
opinion).  Accordingly, the Board places little probative 
value on this opinion.   

Given the March 2009 opinion accompanied by a detailed 
rationale, and based on review of the entire record including 
the Veteran's service treatment records, the Board accords it 
great weight in arriving at its decision.  Thus, the Board 
does not find that the competent medical evidence of record 
supports the Veteran's claim.  

In his December 2007 substantive appeal, the Veteran asserted 
that he believed that his condition was related to diving in 
service.  Even if this statement could be read as suggesting 
continuity of symptomatology since service, the credibility 
of this assertion is markedly reduced in view of the fact 
that, in September 1989, he reported that his disorder first 
began in 1989, more than four decades after service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, service connection may not be predicated on lay 
assertions of medical causation.  See Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  In the present case, the veteran 
has not been shown to possess the requisite medical training, 
expertise, or credentials needed to render either a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value as to the matter of 
medical diagnoses and causation.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

The Board further notes that the Veteran did not seek 
treatment for a lung disorder until May 1989, and he did not 
file his first claim for a respiratory disorder until 
September 1989, both some 42 years after service.   See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a lung disorder, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a lung disorder is 
denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


